Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
	EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Michael Lewis on January 27th, 2022.  

The application has been amended as follows: 
1.	 In claim 51, line 2, after “a therapeutically”, delete “or prophylactically”.
2.         In claims 55 and 57, line 1, after “said controlling is delaying” delete “the”.
3.         In claims 56 and 58, line 1, after “said controlling is minimizing” delete “the”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, 
Given that applicant has amended the claims to now recite controlling as opposed to treating which encompasses to eradication of cancer, the 112(a) rejection over claims 34-36, 38-47, 49, and 51-53 is now moot. Consequently, the 112(a) rejection over claims 34-36, 38-47, 49, and 51-53 is hereby withdrawn. 

Given that applicant has amended the claims to now recite treatment of specific types cancers and utilizing specific immune checkpoint modulators, the 112(a) rejection over claims 34-36, 38-47, 49, and 51-53 is now moot. Consequently, the 112(a) rejection over claims 34-36, 38-47, 49, and 51-53 is hereby withdrawn. 

Given that applicant has amended the claims to now recite treatment of Ax1 expressing cancer and given that applicant further requires the use of at least two specific immune checkpoint inhibitors the 103(a) rejections over Hitoshi (WO 2010/083465) in view of Renscheler et al. (U.S. 2017/0326234 A1) and in further view of Everts et al. (Cancer Gene Therapy, 2004, Vol. 12, pgs. 141-161) are now moot since Hitoshi failed to specific teach the use of the specific immune checkpoint modulators and at least 2 of said immune checkpoint modulators.  Moreover, applicant has demonstrated in the specification that administration of at least two immune checkpoint modulators including anti-CTLA4 Ab and anti-PD 1 Ab led to reduction in tumor growth and/or volume (see specs. figs. 10-14). Consequently, the 103(a) 

The following is an examiner's statement of reasons for allowance: Claims 34-36, 40-42, 45-49, 51-53, and 55-58 are drawn to a method of controlling cancer in a patient comprising administering to the patient in need thereof a therapeutically effective amount of an Ax1 inhibitor in concurrent, separate or sequential combination with a therapeutically effective amount of at least two immune checkpoint inhibitors wherein the Ax1 inhibitor is a compound of Formula (I) delineated in claim 34  or an isolated stereoisomer or mixture thereof or as a tautomer or mixture thereof, or a pharmaceutically acceptable salt or N-oxide thereof, and wherein of the at least two immune checkpoint inhibitors is an anti-CTLA-4 antibody or an anti-PD-1 antibody, and wherein the cancer is an Ax1-expressing cancer.  There is no prior art that anticipates the instant invention requiring the use of the Ax1 inhibitor and at least two immune checkpoint inhibitor.  The closest art is Hitoshi (WO 2010/083465) in view of Renscheler et al. (U.S. 2017/0326234 A1).  Hitoshi teaches a method of managing cancer comprising administering an Ax1 inhibitor with one or more chemotherapeutic agents and wherein said agents include anti-CTLA4 antibodies (Ab).  Hitoshi failed to teach the specific combination and failed to require the use of at least two specific immune checkpoint inhibitors.  Applicant has however demonstrated in the specification that the combination of Ax1 inhibitor and at least two immune checkpoint inhibitors including anti-CTLA4 and anti-PD1 led to a reduction in tumor growth and/or volume (see figs. 10-14).  Since the present claims require the use of the combination of compounds as .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 34-36, 40-42, 45-49, 51-53, and 55-58 (renumbered 1-18) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/28/2022